Catalyst Paper Corporation 2nd Floor, 3600 Lysander Lane Richmond, British Columbia Canada V7B 1C3 Tel: 604 247 4400 Fax: 604 247 0512 News Release February 13, 2008 Catalyst approves $12M capital project at Port Alberni mill Vancouver, BC – Catalyst Paper (TSX:CTL) announced a $12 million capital upgrade and the restart, by mid-year, of the No. 4 paper machine at its Port Alberni mill. The investment in the mill’s thermo-mechanical pulp facility and restart of the machine was approved by the company’s Board of Directors today. The Board also approved a $14 million early retirement and severance package associated with a new labour agreement. This step follows months of discussions with community and local union leaders on actions required to improve the mill’s business climate and cost competitiveness. “The two union locals – CEP 592 and 686 – are to be commended for reaching a landmark agreement that puts in place modern work practices and brings labour costs to competitive industry levels,” said Richard Garneau, president and chief executive officer of Catalyst Paper. “Knowing we have the support of our employees means we can move forward with the thermo-mechanical capacity increase project and return to a two-machine mill, with a significantly improved cost structure.” Catalyst indefinitely curtailed PM4 – its highest cost machine – on September 1, 2007.
